DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
Newly submitted claims 28-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claims 28-34 are directed tio an invention substantially similar to previously non-elected method claims 11-19 and are distinct from the instant apparatus claims for substantially the same reasons.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-27 and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 20, from which claims 21-27 depend, and claim 35, from which claims 36-39 depend, the term “an inductance parameter indicative of inductance” renders the scope of the claims indefinite in hat it is not clear exactly what this parameter would include (resistance, conductivity, temperature etc.) rendering the scope of the claims indefinite.
2) In claim 20 the term “the second object is similar to the first object” renders the scope of the claims indefinite in that it is not clear what degree of “similarity” or how alike these two objects must be to meet this limitation, making the scope of the claim indefinite.
3) The term “one or more annealing parameters” in claim 20 renders the scope of the claims indefinite in that it is not clear exactly what parameter (hardness, phase transition point, microstructure, etc. ) is to be included in the scope of this term, rendering the scope of the claims further indefinite.
4) In claim 20 the term “annealing the first object based on the determined melting point of the second object” renders the scope of the claims indefinite in that it is not clear what 
5) In claims 23 and 38 the term “is related to an inductance of the coil” renders the scope of the claim indefinite in hat it is not clear exactly what the relationship is between the inductance parameter and the coil inductance, rendering the scope of the claim indefinite. 
6)  In claims 24 and 39, similar to claims 23 and 38, the term “is related to” renders the scope of the claim indefinite for substantially the same reasons given with respect to claims 23 and 38 above.
7)  It is noted that instant claims 25 and 32 clearly define an “inductance parameter” and claims 26 and 33 clearly define an “annealing parameter”.

Claims 35-39 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0144903 A1 to Findlay et al (Findlay et al) in view of US 7,015,439 to Thomas et al (Thomas et al). Findlay et al teaches an apparatus for treating a firearms cartridge (an “object”) including annealing thereof (see the claims for example), including electronic circuitry and an electromagnetic circuit  “coupled” to the object, including a magnetic or electromagnetic circuit including a coil (14) a magnetically permeable core ( 13) with an air gap (see paragraphs [0085]-[0087] for example) where the object is placed within the air gap. The electromagnetic circuit is employed to heat the object or a second object in a controlled manner see the claims for example).  Findlay et al however does not specifically show a system or components for monitoring the operation of the electromagnetic circuit by the monitoring of an “annealing parameter” such as a melting point, thorough the regulation and monitoring of inductance .

Allowable Subject Matter
Claims 20-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Each of claims 20-27 would be allowable over the cited prior art at least because none of the cited prior art show or fairly suggest a system as presently claimed, where inductive properties of a second object is employed to determine and direct the annealing of a first part as described in above claims 20-27.

Response to Arguments
Applicant's arguments filed on 4/23/2021 have been fully considered but they are not fully persuasive. Applicant’s argument that the term “an annealing parameter” is now properly defined is not persuasive for the reasons given in the above rejection under 35 USC 112. However as also explained above, instant claims 26 and 33 clearly define these terms.
Applicants further argument that the system of either Thomas et al or Findlay et al do not recite determination of a melt point of an object is not persuasive for the reasons given in the above rejection, ie., the apparatus of Tomas et al is clearly designed for and capable of determining a melt point of an object, and where an apparatus can perform a recited use or function, then that actual manner or method of use of an apparatus cannot be relied upon to fairly further distinguish claims to an apparatus itself. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk